DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnuson (8,733,472).
As concerns claim 51, Magnuson shows an apparatus (510) for dual deployment and retrieval of tool strings for performing well intervention work, the apparatus comprising: first and second spool units (150a, 150b); first and second flexible elongate members (coiled tubing) which are spoolable independently in or out on the first and second spool units respectively (Fig. 6A & 6B); a first tool string (not shown; inherent for intervention operations using coiled tubing) to be deployed or retrieved on the first flexible elongate member; a second tool string (not shown; inherent for intervention operations using coiled tubing) to be deployed or retrieved on the second flexible elongate member (col 5, ln 26-32; col 21, ln 39-65).
As concerns claim 52, Magnuson shows wherein in at least one mode of dual operation, the first unit is operative to spool in the first flexible elongate member to remove and retrieve the first tool string from a well on the first flexible elongate member and the second unit is operative to spool out the second flexible elongate member to deploy and insert the second tool string into the well on the second flexible elongate member (Fig. 6A).
As concerns claim 53, Magnuson shows a well intervention vessel (510) comprising: first and second spool units (150a, 150b); and first and second flexible elongate members (coiled tubing) which are spoolable independently in or out on the first and second spool units respectively (Fig. 6A & 6B); the first spool unit being configured to deploy or retrieve a first tool string (not shown; inherent for intervention operations using coiled tubing) on the first flexible elongate member and the second 
As concerns claim 54, Magnuson shows a first moon pool through which the first flexible elongate member can pass and a separate, second moon pool through which the second flexible elongate member can pass, for suspending the first and second tool strings on the first and second flexible elongate members in the water simultaneously below the well intervention vessel, wherein the first and second moon pools are arranged laterally and/or transversely apart on port and starboard sides of a longitudinal midline of a hull of the well intervention vessel (Fig. 6A).
Allowable Subject Matter
Claims 34-39, 41-44, 46-50, 55 and 56 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 02/24/2022, with respect to the prior art rejection of claims 34-39, 41-44, 46-50, 55 and 56 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to claims 51-54 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679